DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 03/11/2022, with respect to the Objections to the Claims and the Rejections under U.S.C. 112b/112d have been fully considered and are persuasive.  The Objections to the Claims and the Rejections under U.S.C. 112b/112d have been withdrawn. However, new rejections being made under U.S.C. 112(a)/(b), see rejection below.
Applicant’s arguments, filed 03/11/2022, with respect to the rejection(s) of claim(s) 1, 2, 6, and 9 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Narasimhan and Bernard. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, and 9 and are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Claims as written currently are broader in scope than the Applicant has possession of. As written, the Claims are broad enough to suggest that the device can detect any possible kind of health, environment, lifestyle, and safety data, and then correlate that data in any combination to discern any type of physiological or physiological illness. The Examiner recommends claiming the specific data collected to make the specific health determinations that Applicant has possession of. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the 50 meter threshold".  There is insufficient antecedent basis for this limitation in the claim.
Further Regarding Claim 1, the limitation “wherein the user is alerted…” renders the claims indefinite. The limitation contains a product and process in the same claim (see MPEP 2173.05p). 
Regarding Claim 6, the limitation “which periodically transmits ambient temperature data through Bluetooth advertisement without requiring explicit Bluetooth pairing or connection between the beacon and the recipient device” renders the Claim indefinite for two reasons. The first reason is that it is unclear what a “Bluetooth Advertisement” is in regards to the current temperature beacon. The Examiner is interpreting that this is an unintentional error, but likewise is unsure what the correct word should be. The second, tying into the first, is that it is unclear how a Bluetooth beacon could transmit data without pairing or connecting to another device, as that seems inherently required. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art (see MPEP 2173.06). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20160342767 awarded to Narasimhan et al, hereinafter Narasimhan, in view of U.S. Patent Publication 20080171557 awarded to Bernard et al, hereinafter Bernard.
Regarding Claim 1, Narasimhan teaches mobile or wearable device to be worn by an individual that includes a processor, and one or more sensors (Para. 0006), wherein said processor collects a multitude of health, environment, lifestyle, and safety metrics (Para. 0009) and transmits them to a server or database (Para. 0006); a dashboard accessible by one or more caregivers in the form of a mobile or web application that loads data from a server or database (Para. 0006), wherein real time notifications and alarms of said individual’s status can be received in the form of mobile push notifications (Para. 0006), and additionally, real time and historic visualizations and analysis of the health, behavior, lifestyle, and safety of said individual can be viewed (Para. 0012). Narasimhan further teaches a location monitoring system that alerts a caregiver when a patient has strayed from a set area. Narasimhan does not teach wherein the caregiver is remotely alerted of changes of over 50 meters in said individual’s location using data from global positioning system hardware included in said mobile or wearable device, as determined by automatically calculating the distances between a particular GPS sample and all samples acquired within the previous five minutes and comparing the average, median, or maximum of those distances to the 50 m threshold, whereby location change is automatically detected without requiring the input of pre-defined route or geofences to be defined by said individual or caregiver.
However, in the art of GPS signal processing/tracking, Bernard teaches the usage of temporal filtering system capable of tracking based on previous signals received (Para. 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narasimhan by Bernard, i.e. by using the GPS signal tracking of Bernard in the GPS tracking system, for the predictable purpose of simply substituting the known temporal method of GPS tracking in Bernard for the known GPS tracking of Narasimhan. Further, it would have been obvious to set the thresholds presented above, as it is well within the skill of an artisan to set thresholds based on the devices intended use, and there is no given criticality to the thresholds claimed. 

	Regarding Claim 9, Narasimhan modified by Bernard makes obvious the wearable device of Claim 1, wherein said user’s collected health, behavior, lifestyle, and safety metrics are used to predict the existence and severity of physical and mental illnesses (Para. 0145), comprising: a machine learning classifier periodically trained to correlate said metrics sorted in said server or database (Para. 0145), collected from the users of the system of Claim 1 (see rejection above), with self-reported physiological and psychological conditions collected during account registration (Para. 0118); the ability of said machine learning model to predict and report health conditions and severity scores of such conditions using classification and regression based on said metrics and notify the caregiver through said dashboard (Para. 0147). Narasimhan does not teach wherein , the device further comprises a locations filtering mechanism that compares the average, median, or max distance between a GPS sample and its temporal neighbors (being GPS samples acquired within two minutes before or after said sample), defined as s, to the greatest distance between any two points among said neighbors excluding said sample, defined as p, to detect and remove inaccurate GPS readings in which s>=kp, where k is a system-defined constant whereby the accuracy of the location change functionality is improved by reducing the rate of false positives.
	However, Bernard teaches the usage of a temporal location filtering system that compares an max distance to the temporal neighbors (Para. 0019) to improve accuracy and detect false positive (Para. 0121).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narasimhan by Bernard, i.e. by using the GPS signal tracking of Bernard in the GPS tracking system, for the predictable purpose of simply substituting the known temporal method of GPS tracking in Bernard for the known GPS tracking of Narasimhan. Further, it would have been obvious to set the thresholds presented above, as it is well within the skill of an artisan to set thresholds based on the devices intended use, and there is no given criticality to the thresholds claimed. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20160342767 awarded to Narasimhan et al, hereinafter Narasimhan, in view of U.S. Patent Publication 20080171557 awarded to Bernard et al, hereinafter Bernard, further in view of U.S. Patent Publication 20140375452 awarded to Yuen et al, hereinafter Yuen.
Regarding Claim 2, Narasimhan modified by Bernard makes obvious the wearable device of Claim 1, comprising: a machine learning classifier periodically trained to correlate said metrics sorted in said server or database (Para. 0145), collected from the users of the system of Claim 1 (see rejection above), with self-reported physiological and psychological conditions collected during account registration (Para. 0118); the ability of said machine learning model to predict and report health conditions and severity scores of such conditions using classification and regression based on said metrics and notify the caregiver through said dashboard (Para. 0147). Narasimhan does not teach wherein the inputs to the machine learning model include the following three lifestyle metrics that can be captured through commodity mobile or wearable systems: average number of times per day that the individual has left their home, the total length of time spent outside the home, and the average length of time between when the user left their home and when they returned. 
However, in the art of mobile monitoring, Yuen teaches monitoring averages of all activity times, including time at home and time away, and the averaging of those values (Para. 0409) to correlate information that can improve the health and welfare of a patient (Para. 0014). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narasimhan modified by Bernard further by Yuen, i.e. by using the measured inputs of Yuen in the machine learning device of Narasimhan, for the purpose of improving the health and welfare of a patient as shown above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20160342767 awarded to Narasimhan et al, hereinafter Narasimhan, in view of U.S. Patent Publication 20080171557 awarded to Bernard et al, hereinafter Bernard, further in view of U.S. 20030092975 awarded to Casscells et al, hereinafter Casscells.
Regarding Claim 6, Narasimhan modified by Bernard makes obvious the wearable device of Claim 1. Narasimhan does not teach wherein the device further comprises a temperature-enabled Bluetooth beacon placed in the vicinity of said individual, the temperature of the individual’s surroundings being collected and transmitted to said caregiver for real-time tracking and notifications of hazardous conditions in the form of automated calls, mobile push notifications, a mobile dashboard, or text messages. The Examiner notes that without a processor/control device to perform the method steps, the limitations “the temperature of the individual’s surroundings being collected and transmitted to said caregiver for real-time tracking and notifications of hazardous conditions in the form of automated calls, mobile push notifications, a mobile dashboard, or text messages” is merely intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	However, in the art of caregiver monitoring, Casscells teaches monitoring of ambient conditions (Para. 0005) using Bluetooth (Para. 0023) to determine if a patient needs assistance/care (Para. 0029).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Narasimhan modified by Bernard by Casscells, i.e. by monitoring the ambient conditions of a patient in Bernard using Bluetooth as in Casscells, for the predictable purpose of improving caregiving as set forth above. 
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. to 5:00 p.m. PST M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792